NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated April 9, 2021, applicant amended the claims to further define the structure of the claimed preform.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The examiner has reviewed the amendment to the claims in view of the specification and finds that the present claims are supported by the specification.  The written description rejection set forth in the Office Action dated January 11, 2021, is withdrawn.
The closest prior art of record is considered to be WO 2014/125044 (“Sequeira”).  The teachings of Sequeira are discussed in the Office Action dated January 11, 2021.  Sequeira teaches a prepreg formed from carbon fibers and a mixture of the impregnating epoxy resin MY 9512 and the core-shell elastomer MX153.  (Sequeira, 31).  Present claim 1 is directed to a preform that does not contain an impregnating resin.  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have combined the carbon fiber of Sequeira with the core-shell elastomer MX153 of Sequeira in the amount required by claim 1 in the absence of the impregnating epoxy resin of Sequeira with a reasonable expectation of success.
	Claim 15 is allowed because it is directed to a method of making the preform of allowed claim 1.  Accordingly, claim 15 requires all of the limitations of claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767